REASONS FOR ALLOWANCE

Claims 1-20 are allowed.

1. The following is an examiner's statement of reasons for allowance:
        The prior art of the record does not teach or further suggest the limitations of   “an API gateway container comprising an authentication unit, a logging unit, and at least one client-specific plugin, the API gateway container communicatively coupled to at least one of a data source and a client device through the network for receiving information directly from an electronic health records system without human intervention; a storage container comprising a database; at least one solution-specific container selected based upon the at least one procedure received by the configuration tool and comprising a calculator container; and an orchestrator container comprising: an event detection unit configured to receive the information directly from the electronic health records system through the API gateway container without human intervention and after the information has been validated by the API gateway container, a job assembly unit configured to receive the information directly from the electronic health records system through the API gateway container without human intervention after the information has been validated by the API gateway and further configured to create with dynamic routing at least three event specific jobs comprising (i) an "obtain insurance data" job, (ii) an "obtain drug data" job, and (iii) a "calculate cost" job, and a job scheduling unit configured to schedule the at least three event specific jobs; wherein the instructions from the configuration tool further comprise instructions to communicatively couple the API gateway container, the storage container, and the at least one solution specific container comprising a calculator container to the orchestrator container; wherein the configuration tool instructs the instantiation of the orchestrator container such that, for one of the at least one procedure received by the configuration tool, the event detection unit receives the information directly from the electronic health records system through the API gateway container without human intervention after the information has been validated by the API gateway container and the job assembly unit creates the at least three event specific jobs that are performed by at least one of the containers within the adaptive computer cluster being instantiated to provide bids on specialized pharmacy drugs in less than one minute., ”as recited in Applicant's claims 1-20.  Claims 1-20 of the instant application are allowed over said prior art of record.      

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 

CORRESPONDANCE INFORMATION

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   
 
/DAVID R LAZARO/Primary Examiner, Art Unit 2455